Title: From William Steuben Smith to John Quincy Adams, 6 April 1806
From: Smith, William Steuben
To: Adams, John Quincy



Dr. Sir
New York April 6th. 1806.

my son John graduates at this College the next Commencement—I am so occupied and shall continue so for some time to come, in the final arrangement of my affairs, that I shall not be able, and sufficiently composed, to give him the aid that he may require, in composing an English oration for him to deliver on that day—
Will you do me the favour to write one on such a subject, as will instruct, suited in some degree to the situation of our Country, such as will stamp on his youthfull mind the first Principles of Patriotism and public Virtue,—
Give a Lesson to statesmen capable of varying their pursuits, at the frowns of a Tyrant, and base enough to barter the freedom of their Country and their own fame for filthy lucre or the tinsel charms of an empty title—
Do this & he will do honor to its author. He is a good speaker and a very promising firm young man—The family are all well
Your friend & Humble Servt.
W: S: Smith